PER CURIAM.
Lacey Sivak, a prison inmate, appeals a district court decision upholding a magistrate’s order dismissing his petition for writ of habeas corpus. The petition alleges that Sivak had been deprived of empty cigarette and tobacco packages while he was confined in Ada County. He claimed that the packages were useful to him because he fashioned them into decorations. Because the magistrate did not conduct a hearing, we will accept Sivak’s factual allegations as true. Mahaffey v. State, 87 Idaho 228, 392 P.2d 279 (1964).
Judicial relief from lawful confinement is available when the conditions of confinement result in cruel and unusual punishment within the meaning of the Eighth Amendment. Here, we agree with the magistrate division’s implicit determination that Sivak had not suffered cruel and unusual punishment. The Eighth Amendment is not implicated by every inmate complaint about the conditions of confinement. The courts are not super-administrators of the prison system. Wilson v. State, 113 Idaho 563, 746 P.2d 1022 (Ct.App.1987).
Therefore, we affirm the decision of the district court, upholding the magistrate’s order. Costs to respondent.